             Case 1:19-cv-06894 Document 1 Filed 07/24/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JAMES FORTUNE,

                                Plaintiff,                    Docket No. 1:19-cv-6894

        - against -                                           JURY TRIAL DEMANDED

 THE HOLLYWOOD REPORTER, LLC

                                Defendant.


                                         COMPLAINT

       Plaintiff James Fortune (“Fortune” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant The Hollywood Reporter, LLC

(“Hollywood Reporter” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of an

iconic copyrighted photograph of musician, singer and producer Ray Manzarek, owned and

registered by Fortune, a professional music photographer. Accordingly, Fortune seeks monetary

relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
              Case 1:19-cv-06894 Document 1 Filed 07/24/19 Page 2 of 5



                                             PARTIES

       5.      Fortune is a legendary professional music photographer in the business of

licensing his photographs to online and print media for a fee having a usual place of business at

12320 N. Oaks Drive, Ashland, VA 23005.

       6.      Upon information and belief, Hollywood Reporter is a foreign business

corporation duly organized and existing under the laws of the State of Delaware, with a place of

business 340 Madison Avenue, New York, New York 10173. At all times material, hereto,

Hollywood Reporter has operated and continues website at the URL:

www.HollywoodReporter.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Fortune photographed musician, singer and producer Ray Manzarek (the

“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Fortune is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VAu 514-022.

       B.      Defendant’s Infringing Activities

       10.     Hollywood Reporter ran an article on the Website entitled Hollywood’s Notable

Deaths of 2013. See: https://www.hollywoodreporter.com/gallery/hollywoods-notable-deaths-

2013-413239/26-ray-manzarek. A screenshot of the Photograph on the Website is attached

hereto as Exhibit B.
                Case 1:19-cv-06894 Document 1 Filed 07/24/19 Page 3 of 5



          11.    Hollywood Reporter did not license the Photograph from Plaintiff for its article,

nor did Hollywood Reporter have Plaintiff’s permission or consent to publish the Photograph on

its Website.

          12.    Plaintiff first discovered the use of the Photograph on the Website in November

2016.

                                CLAIM FOR RELIEF
                     (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                (17 U.S.C. §§ 106, 501)

          13.    Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

          14.    Hollywood Reporter infringed Plaintiff’s copyright in the Photograph by

reproducing and publicly displaying the Photograph on the Website. Hollywood Reporter is not,

and has never been, licensed or otherwise authorized to reproduce, publically display, distribute

and/or use the Photograph.

          15.    The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          16.    Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          17.    As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
             Case 1:19-cv-06894 Document 1 Filed 07/24/19 Page 4 of 5



       18.    Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       19.    Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant Hollywood Reporter be adjudged to have infringed upon

              Plaintiff’s copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

              profits, gains or advantages of any kind attributable to Defendant’s infringement

              of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.


                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       July 24, 2019
                                                              LIEBOWITZ LAW FIRM, PLLC
Case 1:19-cv-06894 Document 1 Filed 07/24/19 Page 5 of 5



                                    By: /s/Richard Liebowitz
                                    Richard P. Liebowitz, Esq.
                                    11 Sunrise Plaza, Suite 305
                                    Valley Stream, New York 11580
                                    Tel: (516) 233-1660
                                    RL@LiebowitzLawFirm.com

                                    Attorneys for Plaintiff James Fortune
